Citation Nr: 0638111	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  02-12 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a left ear disorder, 
described as otitis media and otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to April 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Reno, 
Nevada, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA) that denied entitlement to service 
connection for left ear otitis media and otitis externa.

A Travel Board hearing was held in July 2003, and a 
transcript of that hearing is in the file.  A personal 
hearing was also held in May 2002 at the RO, with similar 
testimony offered. 

In August 2004 this claim was remanded to the RO for 
additional development and has now been returned for 
adjudication.  


FINDING OF FACT

Chronic left ear otitis media and externa was not 
demonstrated or worsened in service, and any current left ear 
disorder is unrelated to the veteran's military service.


CONCLUSION OF LAW

A left ear disorder, described as otitis media and otitis 
externa, was not incurred in or aggravated by service, and a 
left ear sensorineural hearing loss may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2002 and 
August 2004, amongst other documents considered by the Board, 
generally fulfills the provisions of 38 U.S.C.A. § 5103(a), 
save for a failure to provide notice addressing the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  The claim was 
readjudicated in a January 2006 supplemental statement of the 
case.  The failure to provide notice of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal is harmless because the 
Board has determined that the preponderance of the evidence 
is against the claim. Hence, any questions regarding what 
rating or effective date would be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence and testimony. Thus 
any error in the timing was harmless, the appellant was not 
prejudiced, and the Board may proceed to decide this appeal.  
Simply put, there is no evidence that any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 

Criteria

The appellant alleges that his left ear disability is the 
result of injuries he sustained as a result of a gun blast 
onboard ship during service in 1946.

Service connection will be granted if it is shown that the 
appellant suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  
 
Pertinent laws and regulations provide that a sensorineural 
hearing loss will be presumed to have been incurred in 
service if it became disabling to a compensable degree within 
one year of the veteran's separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 and Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In deciding whether the appellant has a disability due to 
service, a diagnosis or opinion by a health care professional 
is not conclusive and is not entitled to absolute deference.  
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995). In so doing, the Board may accept one 
medical opinion and reject others. Id.  At the same time, the 
Board is mindful that it cannot make an independent medical 
determination, and that it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another. Evans.

The Court has provided guidance for weighing medical 
evidence. The Court has held, for example, that a post-
service reference to injuries sustained in service, without a 
review of service medical records, is not competent medical 
evidence. Grover v. West, 12 Vet. App. 109, 112 (1999). 
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
In addition, a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Of course, it goes without saying that 
every medical opinion must be within the scope of expertise 
of the medical professional who proffered it, Layno v. Brown, 
6 Vet. App. 465 (1994), and a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995). Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.



Background

Service medical records indicate that the veteran was seen 
for otitis externa in January 1946.  He reported an earache 
for about six hours.  An examination revealed an acutely 
inflamed external auditory canal in the right ear and a 
mildly inflamed right ear drum.  There was no bulging noted.  
The remainder of the examination was negative.  The veteran 
was treated with penicillin, forced fluids, nose spray, and 
penicillin wicks to the right ear.  There were no additional 
complaints pertaining to a left ear disorder at that time or 
at any time during service.  

The veteran underwent a separation physical examination in 
April 1946, which noted a history of right ear otitis externa 
in 1946.  A physical examination revealed no disorder or 
defect of either ear, and hearing was normal bilaterally.

In a general VA examination in May 1956, the veteran did not 
report any ear disorder.  His hearing was normal bilaterally.

VA Medical Center clinical records dated in August and 
September 1992 note the appellant's reports of decreasing 
left ear hearing, with intermittent otorrhea, over the prior 
twenty years.  The veteran underwent a left 
tympanomastoidectomy in September 1992.  The discharge 
diagnosis noted a left tympanic membrane perforation with 
chronic otitis media and mastoiditis.

The veteran filed the instant claim in May 2001 noting that 
his military medical records were in error.  The records 
reported that he was treated and diagnosed in service with a 
right ear disorder; however, he argues that he actually 
injured his left ear in service.

At a July 2003 Travel Board hearing the veteran testified 
that some big guns were fired onboard ship towards his left 
side. He stated that he was not warned of the guns being 
fired and he did not have his earplugs on.  Subsequently he 
suffered injury on his left side from the gun blast.  His 
left ear swelled and was treated with antibiotics.  This 
treatment continued for some time.  He was told that he 
suffered three holes in his eardrum.  These were not however 
repaired during service.  He further testified that his 
records could not be found at the time of his discharge from 
service.  He was held over and discharged the next day.  
 
He testified that postservice went to work in a textile mill 
until 1950 or 1953.  He used the mill medical clinic to get 
his ears flushed every two weeks.  He subsequently worked at 
a material mill until 1957.  He used the medical clinics at 
work to treat his ear disorder exclusively.  He did not see 
any private doctors until he moved to Reno in 1987.  He 
stated that the mills had closed and no clinical treatment 
records were available from those facilities or any other 
employer.  The Board notes an absence of any pertinent 
treatment records for the ears in the claims file from 1946 
to 1987.

A June 2005 VAMC clinical examination noted that the veteran 
reported a long term hearing loss.  A May 2004 audiogram was 
noted to reveal a significant sensorineural hearing loss in 
the right ear and no hearing at all in the left ear.  
Examination revealed no infections, and obvious well healed 
left ear post tympanoplasty changes.  The examiner's 
impression was that the appellant's problems and sequelae 
were service connected.

At an August 2005 VA examination, the examiner reported 
reviewing the medical records, service medical records, and 
the claims folder.  He noted that the veteran had undergone a 
left ear tympanoplasty and mastoidectomy resulting in 
deafness and some episodes of lightheadedness.  There was 
also a marked decrease in right ear hearing.  The service 
medical records revealed a right ear external ear infection 
in service; while the veteran maintained that the records 
were incorrect and the ear infection actually involved the 
left ear.  The examiner noted that the separation examination 
showed that both ears were normal.  At his initial VA 
examination 10 years after service his bilateral ears were 
again found to be normal.  The veteran insisted that his ears 
were never examined in either examination. Physical 
examination revealed markedly decreased hearing even with 
hearing aids.   The diagnoses were deafness left ear; 
scarring from previous surgery; and, markedly decreased 
hearing on the right.

In a December 2005 addendum to the VA examination, the 
examiner stated that an external ear infection, as the one 
the veteran was diagnosed with in service, does not cause 
mastoiditis.  This developed in the opposite (left) ear at 
the time of surgery.  Since the service and VA medical 
records did not mention any middle ear infections there was 
no other cause for his mastoiditis.  The examiner opined that 
it was more likely than not that a middle ear infection 
developed after his military service and was not caused by an 
external otitis as was seen in his service medical records.  
In addition, the right ear was mentioned in service but his 
surgery and subsequent deafness on the left side were not 
more likely than not to have resulted in his present 
difficulties, nor were they caused or aggravated by his 
military service.

VA outpatient treatment records indicate that appellant has 
been regularly seen since about 1988 to irrigate his ears and 
remove impacted cerumen.  

Analysis

After reviewing the evidence of record, the Board is 
compelled to conclude that the preponderance of the evidence 
is against entitlement to service connection for a left ear 
disorder, described as otitis media and otitis externa.

Service medical records do not show any injury or disease of 
the left ear and there was no medical diagnosis of otitis 
externa or otitis media of the left ear during service.   

In his statements and testimony the veteran noted that there 
were no private medical records of any treatment for his ears 
available from separation from service until about 1987.  He 
received all his treatment at company clinics during work but 
no pertinent records were available.

The medical file contains significant treatment records going 
back to the 1950's.  These records do not record any specific 
complaints or treatment of a left ear disorder until 1987.  
 
The Board recognizes that a VA clinician in a June 2005 
examination opined that the veteran's problems and sequelae 
were service connected. 

The Board, however, assigns greater weight to the opinion 
provided by the VA examiner in December 2005 who noted that 
the service medical records were devoid of any reference to a 
left ear disease or injury.  In addition, even if the service 
records are in error and the veteran suffered left ear otitis 
externa in service, the examiner also opined that such an 
external ear infection does not cause the mastoiditis which 
the veteran suffers from.  The examiner found that it was 
more likely than not that this was caused by a middle ear 
infection which developed after service.  

It is evident that the service medical records are negative 
for complaints, diagnoses, or treatment related to the left 
ear that the June 2005 VA opinion relied on the appellant's 
self- reported and unsubstantiated history of an in-service 
left ear injury. As noted above, when a medical opinion 
includes a bare transcription of the appellant's rendition of 
his medical history, the Board is not bound to accept the 
medical conclusion, as it has no greater probative value than 
the facts alleged by the appellant. LeShore.  Hence, the 
Board concludes that the June 2005 opinion has minimal 
probative value.

As to assigning greater weight to the opinion provided by the 
December 2005 VA examiner that the service medical records 
did not show complaints, diagnoses, or treatment for any left 
ear injury or disorder including otitis externa, the Board 
acknowledges that lay witnesses are competent under the law 
to describe symptoms they have seen or experienced. King v. 
Brown, 5 Vet. App. 19, 21 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Caldwell v. Derwinski, 1 Vet. 
App. 466 (1991). However, for purposes of obtaining a medical 
opinion as to the origins of a disability, subsequent VA 
examiners are not obligated to accept the appellant's 
subjective statements as to the occurrence of the in-service 
complaints. In fact, the examiners' job is just the 
opposite.  They are to review the record and ascertain 
whether it included objective medical facts that supported 
the appellant's assertions.  Then using those facts, along 
with their medical expertise, provide an opinion as to the 
origins of the claimant's disability. This is what was done. 
Therefore, the Board assigns more evidentiary weight to the 
December 2005 VA medical opinion.

The Board concludes that a left ear disorder, described as 
otitis media and otitis externa was neither incurred in nor 
aggravated by service, and a sensorineural hearing loss may 
not be presumed to have been so incurred.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of- the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a left ear disorder, 
described as otitis media and otitis externa, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


